        Case 1:18-cv-00766-SHR Document 58 Filed 05/27/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


BIJU GEORGE,                                  :      CIVIL NO. 1:18-CV-766
                                              :
                           Plaintiff,         :
                                              :      (Judge Rambo)
             v.                               :
                                              :      (Magistrate Judge Carlson)
PENNSYLVANIA TURNPIKE                         :
COMMISSION,                                   :
                                              :
                           Defendant.         :

                          MEMORANDUM AND ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

      On April 9, 2018, the plaintiff brought this workplace ethnic discrimination

lawsuit against the Pennsylvania Turnpike Commission. The parties have

subsequently been embroiled in a number of discovery disputes, including disputes

regarding the disclosure of electronic data stored on the plaintiff’s laptop computer

that may be relevant to the issues of mitigation of the plaintiff’s damages. This issue

was thoroughly addressed by the district court, which prescribed a process for this

forensic search and the district court received no timely, contemporaneous reports

of failures to abide by its order.

      In the meanwhile, at the direction of the district court, we began addressing

various other discovery disputes with the parties, including lingering discovery

disputes between these parties concerning the timing of any in-person deposition of
        Case 1:18-cv-00766-SHR Document 58 Filed 05/27/20 Page 2 of 3




the plaintiff. In our own conversations with counsel, we received occasionally

conflicting reports from plaintiff’s counsel regarding the willingness of the plaintiff

to submit to an in-person deposition, but prior to May 14, 2020 we were never

informed that the plaintiff objected to this deposition regarding his damage

mitigation efforts because of any deficiencies in the computer search protocol that

was prescribed earlier by the district court. The plaintiff’s failure to raise this concern

was particularly puzzling since we were compelled to conduct four conferences with

counsel in a 16-day span between April 29 and May 14, 2020, to address discovery

disputes.

      We have now received an informal letter motion for protective order (Doc.

53) which invites us yet again to cancel the in-person deposition of Mr. George,

citing alleged deficiencies in this computer forensic review to justify this request. In

the exercise of our discretion we will DENY this motion, finding that the plaintiff

has not proven discovery shortcomings in the conduct of the court-ordered laptop

computer forensic review process that justify cancellation of this deposition which

seeks evidence relevant to the plaintiff’s claims and his mitigation of damages.1




1
 We note that the defendant’s response in opposition to this motion also requests
that we impose sanctions on the plaintiff. We will decline this invitation at this time.
If the defendant wishes to pursue sanctions litigation, it should do so by a motion at
the conclusion of all discovery.
        Case 1:18-cv-00766-SHR Document 58 Filed 05/27/20 Page 3 of 3




      Accordingly, having considered the positions of the parties IT IS ORDERED

as follows: The plaintiff’s motion for protective order (Doc. 53) is DENIED and the

parties shall arrange an in-person deposition of the plaintiff at a mutually convenient

date and time on or before June 15, 2020.

      So ordered this 27th day of May 2020.

                                                     S/Martin C. Carlson
                                                     Martin C. Carlson
                                                     United States Magistrate Judge
